Title: To George Washington from Thomas Mifflin, 18 July 1791
From: Mifflin, Thomas
To: Washington, George



Sir
Philadelphia 18th July 1791

I think it proper to lay before you, copies of the various documents respecting an application, which I have recently made to the Governor of Virginia, requiring, agreeably to the provision

contained in the second section of the fourth article of the Constitution of the United States, that he would take proper measures for apprehending Francis McGuire, Absalom Wells, and Baldwin Parsons, as fugitives from justice, in order that they might be delivered up to this State, having jurisdiction of their crime. The opinion which the Attorney General of Virginia has given upon this subject, as far as it respects the nature of the offence, is, I conceive, inaccurate, and could not have been given with a previous knowledge of the law of Pennsylvania on the subject: For, by an Act of Assembly, passed on the twenty ninth day of March, in the year one thousand seven hundred and eighty eight, the offence, charged in the several indictments, is rendered highly criminal, and the perpetrators, on conviction in any Court of Quarter Sessions (a Court of criminal jurisdiction exclusively) are not only condemned to forfeit the sum of one hundred pounds, but are subject, likewise, to be confined at hard labour, for any time not less than six Months, nor more than twelve Months. The fact charged, therefore, is a crime, made such by the laws of Pennsylvania; partaking of the nature of a felony, it is certainly included in the Constitutional description of “treason, felony, or other crime;” and, altho’ an action of trespass might be maintained in Virginia, by the injured individual to recover damages for his personal wrongs, yet, it is obvious, that no indictment, no trial, no conviction, no punishment, in the public name, could take place, according to the provisions of our Legislature, but under the authority of Pennsylvania, within her jurisdiction, and in the County where the offence was committed. It is equally certain, that the laws of the State, in which the act is committed, must furnish the rule to determine its criminality, and not the law of the State, in which the fugitive from Justice happens to be discovered.
I mean not, however, Sir, to enter into any farther controversy upon this point; it is sufficient to explain it: But as the Attorney General of Virginia has suggested another difficulty, with respect to the mode of arresting persons demanded as fugitives from Justice, I have thought the present, a proper, occasion to bring the subject into your view, that, by the interposition of the Fœderal Legislature (to whose consideration you may be pleased to submit it) such regulations may be established, as will, in future, obviate all doubt and embarrassment, upon a constitutional

question, so delicate and important. I have the honor to be, with perfect respect, Sir, Your most obedient humble Servant

Thomas Mifflin

